This is an appeal from a judgment entered in the Superior Court denying and dismissing a civil action in which the plaintiff sought to enjoin the defendant board from holding a hearing pursuant to the *962pertinent provisions of G.L. 1956 (1976 Reenactment) §5-37.1-1 et seq. (1978 Cum. Supp.). The record before us indicates that the hearing which the plaintiff sought to have enjoined has been held.
Frank O. Lind, Jr., for plaintiff.
James J. Jerue, for defendant.
Accordingly, the plaintiff s appeal is denied and dismissed.